Third District Court of Appeal
                               State of Florida

                        Opinion filed December 13, 2017.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                                No. 3D17-379
                          Lower Tribunal No. 15-4295
                             ________________


                          Teresita Abadin Lanza,
                                    Appellant,

                                        vs.

                                Carlos Lanza,
                                    Appellee.


     An Appeal from a non-final order from the Circuit Court for Miami-Dade
County, Bernard S. Shapiro, Judge.

      Perez-Abreu & Martin-Lavielle, P.A., and Andy W. Acosta and Javier
Perez-Abreu, for appellant.

       Greene Smith Jean, P.A., and Cynthia L. Greene, Laura Davis Smith, and
Alicia M. De La O, for appellee.


Before ROTHENBERG, C.J., and LOGUE and LINDSEY, JJ.

     PER CURIAM.
      We affirm the trial court’s abatement of alimony and child support. We do

so with the understanding that the trial court’s oral pronouncement at the hearing

allows the former wife to conduct discovery and, if necessary, seek relief from the

trial court in relation to the propriety, amount, and duration of the abatement.

      Affirmed.




                                          2